Citation Nr: 0714334	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-03 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel






The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially contends that his service-connected 
disabilities are of such nature and severity that he is 
unable to obtain or maintain substantially gainful 
employment.  It is asserted that the veteran's claim should 
be referred to the Director of the VA's Compensation and 
Pension Service for extraschedular consideration.  

Having carefully considered the veteran's contentions in 
light of the evidence and the applicable law, the Board will 
remand the case to the RO/AMC for appropriate referral of an 
extraschedular evaluation.

Applicable law provides that a total disability rating for 
compensation may be assigned where the schedular rating is 
less than total when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as the result of service-
connected disabilities provided that, if there is one such 
disability, this disability shall be rated at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  However, it is the established policy 
of the VA that all veterans who are unable to secure or 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled on an extraschedular basis.  38 C.F.R. § 4.16 (b).  

The disabilities the veteran contends render him unemployable 
consist of blindness of the right eye, evaluated as 30 
percent disabling; post-traumatic stress disorder, evaluated 
as 30 percent disabling; tinnitus, evaluated as 10 percent 
disabling; and high frequency hearing loss, evaluated as 
noncompensably disabling.  The combined schedular evaluation 
for these disabilities is 60 percent.

Based on the evaluations assigned for the veteran's service-
connected disabilities, it is clear that he does not meet the 
percentage requirements for consideration of a total 
evaluation under 38 C.F.R. § 4.16 (a).  The veteran's 
service-connected  disabilities are rated less than 100 
percent disabling, and the combined evaluation of the 
veteran's multiple service-connected disabilities is 60 
percent, less than the combined rating of 70 percent or more 
contemplated under 38 C.F.R. § 4.16 (a).  The veteran has not 
made any contentions or expressed any disagreement with the 
evaluations assigned for his individual disabilities.  As 
such, the veteran is not entitled to a total evaluation based 
on individual unemployability under the provisions of 
38 C.F.R. § 4.16 (a).  

However, there is evidence of record suggesting that the 
veteran is unable to obtain or maintain substantially gainful 
employment due solely to his service-connected disabilities, 
thus indicating consideration of a total evaluation based on 
individual unemployability on an extraschedular basis under 
38 C.F.R. § 4.16 (b).  

While the July 2003 rating decision did not address a total 
evaluation based on individual unemployability on an 
extraschedular basis, the Statement of the Case clearly 
indicates that the case was not being submitted to the 
Director of Compensation and Pension Service for 
extraschedular consideration because there were no 
exceptional factors or circumstances associated with the 
veteran's disablement.  

The Board presently expresses no opinion as to the merits of 
the claim.  However, a VA outpatient treatment record dated 
in April 2003 noted that due to the severity of the veteran's 
service-connected and non-service-connected disabilities he 
was precluded from being engaged in any work activity.  An 
April 2003 letter pertaining to the veteran's claim for 
vocational rehabilitation and employment services related 
that the medical evidence provided compelling evidence that 
the severity of the veteran's service-connected and no 
service-connected disabilities precluded him from engaging in 
all work activity.  


Counseling record indicates that the veteran's service-
connected disabilities materially contributed to the 
impairment of employability.  Those records also note that 
the veteran's service-connected disabilities prevented him 
from obtaining and/or retaining employment that is 
commensurate with his abilities, aptitudes and interests and 
that he was deemed not reasonably feasible for Chapter 31 
services based on the severity of his service-connected 
conditions.  The vocational rehabilitation counselor 
indicated that it was his professional opinion that the 
veteran was unemployable by virtue of his service-connected 
disabilities and that his service-connected conditions 
further exacerbated his unemployability.

In light of this evidence, referral of this matter to the 
Director of the Compensation and Pension Service for extra-
schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) is appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the service-
connected disorders underlying his claim 
for a total disability rating that is not 
evidenced by the current record.  The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO/AMC should then obtain 
these records and associate them with the 
claims folder.  If necessary, the RO/AMC 
will conduct any appropriate medical and 
factual inquiry.  

2.  The RO/AMC will then refer this 
matter to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  If a total rating 
is not granted, the RO/AMC shall ensure 
the issuance of a Supplemental Statement 
of the Case.  Thereafter, the case should 
be returned to the Board, if in order.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



